Order filed March 7, 2022.




                                      In The

                      Fourteenth Court of Appeals
                                    ____________

                               NO. 14-22-00006-CV
                                 ____________

             IN THE INTEREST OF L.S.S., A/K/A L.S.G., A CHILD


                     On Appeal from the 314th District Court
                              Harris County, Texas
                       Trial Court Cause No. 2020-00921J


                                     ORDER

         On March 4, 2022, appellant informed this court that the trial court had
signed an order granting a request for a new trial on March 3, 2022. However, no
supplemental clerk’s record containing such an order has been provided to this
court. Accordingly, the Harris County District Clerk is ordered to provide a
supplemental clerk’s record containing the signed order granting the motion for
new trial within 7 days of the date of this order. If the case file does not contain
such a signed order, the district clerk is ordered to file a supplemental clerk’s
record containing a certified statement that the case file does not contain such an
order.

                                     PER CURIAM

Panel Consists of Justices Wise, Poissant, and Wilson.